MEMORANDUM **
Jorge Jesus Serrano-Villa appeals from his guilty-plea conviction for possession with intent to distribute methamphetamine and cocaine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A), and importation of methamphetamine and cocaine, in violation of 21 U.S.C. §§ 952(a) and 960(a)(1), (b)(1), and from his 235-month sentence. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Serrano-Villa contends that his counsel was ineffective because counsel: (1) advised Serrano-Villa to reject a plea agreement that would have resulted in a lower sentence; and (2) failed to object to the Presentence Report. We decline to review Serrano-Villa’s ineffective assistance of counsel claim on direct appeal because “the record on appeal is [not] sufficiently developed to permit review and determination of the issue,” and the legal representation was not so inadequate that it “obviously denie[d]” Serrano-Villa his Sixth Amendment right to counsel. See United States v. McKenna, 327 F.3d 830, 845 (9th Cir.2003); see also United States v. Jeronimo, 398 F.3d 1149, 1155 (9th Cir.2005).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.